Exhibit d.5.1 Amendment to Second Amended and Restated Sub-Advisory Agreement Renaissance Investment Management This Amendment effective February 20, 2013 by and between the American Fidelity Dual Strategy Fund, Inc. a Maryland corporation (the “Fund”), American Fidelity Assurance Company, an insurance company organized under the laws of the State of Oklahoma (the “Advisor”) and The Renaissance Group LLC (d/b/a Renaissance Investment Management) (the “Sub-Advisor) hereby amends that Second Amended and Restated Sub-Advisory Agreement (the “Advisory Agreement”) by and among the parties dated February 20, 2012. RECITALS WHEREAS, the Fund is engaged in business as an open-end diversified management company and is registered as such under the Investment Company Act; WHEREAS, The Advisor and the Fund are parties to a Management and Investment Advisory Agreement dated as of May 1, 2003 as amended on January 5, 2009 and as amended and restated on February 20, 2012pursuant to which the Advisor acts as an investment advisor to the Fund;and WHEREAS, the Advisor and the Sub-Advisor desire to amend the existing Advisory Agreement. AMENDMENT The Advisor and Sub-Advisor agree to amend the Advisory Agreement as follows: 1. Section III C. of Exhibit A of the Advisory Agreement which states that the Fund will not invest in the securities of tobacco-producing companies is hereby deleted thereby removing this restriction. 2. Item III C. of Appendix 1 to Exhibit A, which is a list of Companies in which investment is prohibited, is deleted. 3. The Advisory Agreement in all other respects shall remain effective. IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed as of the day and year first above written. FUND: AMERICAN FIDELITY DUAL STRATEGY FUND, INC. By:/S/ David R. Carpenter David R. Carpenter, President ADVISOR: AMERICAN FIDELITY ASSURANCE COMPANY By:/S/ Robert D. Brearton Robert D. Brearton, Executive Vice-President SUB-ADVISOR: THE RENAISSANCE GROUP LLC(d/b/a Renaissance Investment Management) By:/S/Michael E. Schroer Michael E. Schroer, Managing Partner
